internal_revenue_service number release date index number -------------------------------------------- ------------------------------------ --------------------------------------- ----------------------------------- - - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-143287-06 date date ------------------ ----------------------------------------- -------------------------------------------- --------------------------------------------------------- --------- x ----------------------------------------------------------- trust ------------------------------------------------------------------- trust agreement a b c d dear ---- ----------- this letter responds to a letter dated date submitted on behalf of x and trust requesting rulings on several issues arising from the establishment funding and potential termination of trust under sec_646 of the internal_revenue_code and other provisions et seq settled the alaska natives’ claims to land and resources the ancsa implements the settlement of native alaskans’ aboriginal land claims by providing for the in the alaska native claims settlement act of ancsa u s c facts --- -- the ancsa as originally enacted provided that for a period of years after the ancsa provides that u s citizens with ¼ or more of alaska indian eskimo plr-143287-06 conveyance of certain lands and money alaska native fund or anf to alaska native corporations ancs established by qualified alaska natives as compensation or aleut blood who were living on date were qualified to participate in the settlement the natives who qualified to participate in the settlement were allowed to enroll as stockholders and receive stock settlement_common_stock in one of the twelve regional corporations and in one local village corporation created under the act to receive assets date the stock inchoate rights thereto and any dividends_paid or distributions made with respect thereto may not be sold pledged subjected to a lien or judgment execution assigned in present or future or otherwise alienated this limitation however did not apply to transfers of stock pursuant to a court decree of separation divorce or child_support by a stockholder who is a member of a professional organization association or board that limits the ability of that stockholder to practice his profession because of holding such stock or by inter_vivos gift to certain family members the ancsa also provided that upon the death of any stockholder ownership of such stock shall be transferred to any person in accordance with the last will and testament of the deceased or under the applicable laws of intestacy except that during the 20-year period after date such stock shall carry voting rights only if the holder thereof through inheritance is also an alaska native the alienability restrictions on the settlement_common_stock of an anc unless and until the shareholders of the corporation decide to terminate them u s c 1629c if the shareholders vote to terminate the alienation restrictions on the stock all settlement_common_stock is canceled as a matter of law and is replaced with unrestricted replacement common_stock u s c h thereupon the special character of the corporation as an anc created under the ancsa ceases and the corporation becomes a regular domestic_corporation subject_to regulation under securities laws to accommodate the desire of certain ancs to transfer a portion of their assets out of the corporate form the alaska native claims settlement act amendment of authorizes the conveyance of certain assets of an anc to a state-chartered settlement_trust u s c 1629e the general purpose of a settlement_trust is to preserve native heritage and culture and to promote the health education and economic welfare of its beneficiaries the shareholders of the transferor anc and their lawful successors the trust is to be used to insulate permanently land as well as other assets transferred to it from the business risks undertaken by the corporation such trusts may not subsequent amendments to the ancsa generally extend beyond december if the board_of directors of an anc adopts a resolution to establish a settlement plr-143287-06 operate as a business nor may they make a subsequent transfer of land or interests therein except for a reconveyance to the transferor_corporation if such reconveyance is authorized in the trust instrument u s c 1629e trust the resolution to establish the trust must be submitted to a vote of the corporation’s shareholders for approval u s c a and 1629b b the shareholders however are not required to approve the conveyance of any assets by the corporation to the trust unless all or substantially_all of the assets of the corporation are to be conveyed u s c 1629e a b sec_646 was enacted as part of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra sec_646 addresses several aspects concerning the tax treatment of alaska native settlement trusts the information submitted states that x was incorporated as an anc pursuant to the ancsa and alaska state law x has approximately a shareholders predominantly of alaskan native descent on b x’s board_of directors approved a plan to begin the process of establishing the trust if a final proposal to establish the trust is approved by the board then the proposal will be submitted to x’s shareholders for their approval upon approval by the shareholders x’s board_of directors will begin to fund the trust the trust agreement provides that the purpose of the trust is to promote the health education and welfare of the beneficiaries and to preserve the heritage and culture of alaska natives by providing periodic distributions to x’s elders under the trust agreement x will periodically fund the trust with securities and other allowable forms of assets the trust is irrevocable and may not be altered amended or terminated except as provided in the trust agreement and as required by the ancsa the trust agreement provides for termination if the trust distributes all of its net assets experiences an event that has a materially adverse effect on the trust objectives or has no remaining beneficiaries older and are registered as shareholders of any x settlement_common_stock the beneficiaries will not include any residuary or contingent beneficiary an individual ceases to be a beneficiary of the trust on the date that the individual dies or if earlier on the date the individual ceases to own any shares of x settlement_common_stock under the trust agreement if x stock becomes freely alienable then no person shall obtain the status of beneficiary unless the individual meets the definition of native or descendent of a native as provided by u s c b r or receives the individual’s stock interest pursuant to u s c h the trust’s beneficiaries will be those living individuals who are years old or under the trust agreement x may transfer additional assets to the trust that are plr-143287-06 the trust agreement also provides that the trustees shall distribute to the beneficiaries on an annual basis all contributions to or income of the trust net of liabilities and reasonable amounts for anticipated expenses the trustees shall have discretion to choose the date for such distributions to be made provided the annual distributions are made within sixty five days of the end of the trust’s fiscal_year each person who as of the date selected by the trustees meets the definition of beneficiary shall receive an equal share of the trust’s distribution each beneficiary may by delivering an executed and completed form disclaim any right to a future distribution or set of future distributions from the trust the disclaimer will extinguish all legal right of the beneficiary to the distributions disclaimed a spendthrift provision in the agreement prohibits a beneficiary from selling assigning hypothecating or transferring any interest in the trust specially designated as an endowment in such a case the trustees shall invest such assets and distribute the earnings less expected expenses to the beneficiaries on an annual basis such an annual distribution shall not preclude an additional distribution as described above in the same year persons are permitted to serve as trustees at least two of whom must be members of x’s board_of directors at the time of their appointments and at least one of whom must be a resident of alaska x’s board_of directors will appoint successor trustees pursuant to the trust agreement however if x is merged dissolved or consolidated or if x’s shareholders vote to terminate the alienation restrictions on the x settlement_common_stock but the trust does not terminate the continuing trustees will appoint their own successors if federal or local law does not permit the trustees to appoint their successors x’s board_of directors will continue to appoint the trustees unless x no longer exists if x no longer exists but there is a successor anc corporation the successor anc will appoint the trustees if there is no successor anc the trustees will hold office indefinitely x’s board_of directors or the trustees if empowered to fill vacancies pursuant to the agreement has the power to remove any trustee for cause the trustees are prohibited from exercising any power primarily for the benefit of x or its affiliates rather than for the benefit of the trust’s beneficiaries the trustees are also prohibited from operating a business within the trust the trust assets are not subject_to the claims of the creditors of x or to satisfy any liabilities of x the trust agreement provides that except as provided in u s c 1629e c the trust agreement provides that there shall be d trustees only natural x represents that any transfer to the trust will consist of less than plr-143287-06 substantially_all of x’s assets so that the shareholders will not be required to approve the conveyance of assets to the trust at the time of the transfer of any assets to the trust the transfer will not render x unable to satisfy claims based upon u s c 1629e c or render x insolvent or occur when x is insolvent after any transfer of assets to the trust the assets retained by x will be more than adequate to meet its obligations and the trust will make the election under sec_646 to have the provisions of sec_646 apply to the trust law discussion sec_301_7701-4 of the procedure and administration regulations provides that in general an arrangement will be treated as a_trust under the code if the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit based on the facts and circumstances of this case and in light of the congressional purpose expressed in the governing federal statute concerning settlement trusts the trust is properly classified as a_trust described in sec_301_7701-4 sec_646 provides that if a sec_646 election is in effect with respect to any settlement_trust the provisions of sec_646 shall apply in determining the income_tax treatment of the settlement_trust and its beneficiaries with respect to the settlement_trust provided that the trust meets all the requirements to be a settlement_trust including making the necessary election under sec_646 we conclude that sec_646 governs the income_tax treatment of the trust accordingly subpart e of part of subchapter_j of chapter of the code the grantor_trust provisions will not govern the income_tax treatment of the trust during any period that the sec_646 election is in effect for the trust additionally x requests a ruling that the trust is not a grantor_trust under subpart e for any period during which the sec_646 election is not in effect for the trust sec_646 will sunset on date if not extended thus it is necessary to determine whether the trust would be a grantor_trust under subpart e after the sunset of sec_646 the following analysis and conclusions are based on current provisions of the code which provisions may or may not be applicable after the sunset of sec_646 sec_671 provides in general that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person’s taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion plr-143287-06 of the trust to the extent that such items would be considered in computing the taxable_income or credits of an individual sec_673 through specify circumstances under which the grantor or another person will be regarded as the owner of a portion of the trust the trust agreement as currently drafted reveals none of the circumstances that would cause the grantor or any other person to be treated as the owner of any portion of the trust under sec_673 sec_674 sec_676 or sec_678 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercised primarily for the benefit of the grantor rather than the beneficiary of the trust our examination of the trust agreement as currently draft reveals none of the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor under sec_675 thus the circumstances attendant on the operation of the trust will determine whether the grantor will be treated as the owner of any portion of the trust under sec_675 this is a question of fact the determination of which must be made by the office of the area director with which the parties file their tax returns sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as the owner under sec_674 the income of which is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor without the approval or consent of any adverse_party sec_677 a -1 d of the income_tax regulations provides that a grantor shall be treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor assets held by a settlement_trust may not be used to satisfy the debts of an anc unless those assets were encumbered before their conveyance to the settlement_trust or their conveyance rendered the corporation insolvent or occurred when the corporation was insolvent u s c 1629e c x has represented that it will not transfer assets to the trust that were encumbered before being transferred that render x insolvent or that are transferred while x is insolvent in addition the trust agreement provides that any conveyance in violation of u s c 1629e shall be void and any asset so transferred shall not be included in the trust estate therefore based on all plr-143287-06 the facts and circumstances including x’s representations x will not be treated as the owner of any portion of the trust under sec_677 sec_301 provides in general that except as otherwise provided a distribution_of_property made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 under sec_301 and sec_316 the distribution shall be taxable as a dividend to the extent of the earnings_and_profits of the distributing_corporation sec_301 provides that the basis_of_property received in a distribution to which sec_301 applies shall be the fair_market_value of such property sec_311 provides that if a corporation distributes property other than an obligation of the corporation to a shareholder in a distribution to which subpart a applies and the fair_market_value of the property exceeds its adjusted_basis in the hands of the distributing_corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee for its fair_market_value sec_646 provides that in the case of an electing_settlement_trust no amount shall be includible in the gross_income of a beneficiary of such trust by reason of a contribution to the trust sec_646 provides that the earnings_and_profits of the sponsoring_native_corporation shall not be reduced on account of any contribution to such settlement_trust g provides that the taxable_income of an electing_settlement_trust shall be determined under sec_641 without regard to any deduction under sec_651 or sec_661 sec_1015 provides that if property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the laws applicable to the year in which the transfer was made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and plr-143287-06 whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person provided that the trust meets all the requirements to be a settlement_trust including making the necessary election under sec_646 we conclude that no amount shall be included in the gross_income of x’s shareholders or trust’s beneficiaries when x contributes property including cash to the trust sec_646 in addition x’s contributions to the trust do not constitute gross_income to the trust x must recognize gain on any property including ancsa land contributed to the trust that has a fair_market_value in excess of its basis in an amount equal to the excess of its fair_market_value over its adjusted_basis sec_311 the basis of such property in the hands of the trust shall be equal to its fair_market_value on the day the property is contributed to the trust sec_301 the trust’s holding_period for this property begins on the day the trust receives the property cf sec_1223 property that is contributed to the trust that is not subject_to sec_311 as provided above must be treated as property transferred to the trust subject_to sec_1015 so that x’s basis in such property carries over to the trust sec_1015 additionally the trust’s holding_period shall include the period for which x held those assets sec_1223 sec_646 provides that any loss that would otherwise be recognized by a shareholder upon the disposition of a share of stock of a sponsoring_native_corporation shall be reduced but not below zero by the per share loss adjustment factor the per share loss adjustment factor shall be the aggregate of all contributions to all electing settlement trusts sponsored by such native_corporation made on or after the first day each trust is treated as an electing_settlement_trust expressed on a per share basis and determined as of the day of each such contribution since any loss allowed on the distribution of anc stock must be reduced by the aggregate of all contributions expressed on a per share basis a reduction of basis in x stock at the time x makes contributions to the trust is not appropriate therefore an x shareholder’s basis in x stock will not be reduced by reason of contributions made to the trust sec_646 plr-143287-06 sec_901 of egtrra provides a sunset provision that all provisions and amendments thereto of egtrra shall not apply to taxable plan or limitation years beginning after date or in the case of title v to estates of decedents dying gifts made or generation skipping transfers after date the legislative_history states that for such taxable years beginning after date the tax consequences of any election previously made under sec_646 and any right to make a future election shall be terminated furthermore any electing trust then in existence its beneficiaries and the sponsoring anc shall be taxed under provisions of law in effect immediately prior to the enactment of sec_646 h_r conf_rep no pincite therefore we conclude that the sunset provision of sec_646 will not be treated as causing a taxable_distribution from x to the trust or its beneficiaries or to x’s shareholders with respect to any contributions made by x to the trust during any years for which the trust has a sec_646 election in effect sec_646 provides that there is imposed on the taxable_income of an electing_settlement_trust other than its net_capital_gain a tax at the lowest specified rate in sec_1 sec_646 provides that in the case of an electing_settlement_trust with a net_capital_gain for the taxable_year a tax is imposed on such gain at a rate_of_tax that would apply to such gain if the taxpayer were subject_to a tax on its other taxable_income at only the lowest rate specified in sec_1 sec_1 provides that there is imposed on the taxable_income of every individual who is not a married individual a tax of percent of taxable_income if the taxable_income is not over dollar_figure sec_1 provides that in the case of taxable years beginning after date i the rate_of_tax under sec_1 on taxable_income not over the initial bracket amount shall be percent and ii the percent rate_of_tax shall apply only to taxable_income over the initial bracket amount as defined in sec_1 but not over the maximum dollar amount of the percent rate bracket sec_1 provides rules concerning the maximum capital_gains_rate the legislative_history of sec_646 states that a n electing trust will pay tax on its income at the lowest rate specified for ordinary_income of an individual or corresponding lower capital_gains_rate h_r conf_rep no pincite accordingly we interpret the provisions of sec_646 to provide that the aggregate tax imposed by sec_646 on the taxable_income of an electing_settlement_trust including its net_capital_gain is no greater than an amount equal to the lowest rate specified in plr-143287-06 sec_1 taking into account all relevant provisions of the code including sec_1 applied to such taxable_income moreover when there is a net_capital_gain the effect of the provisions of sec_1 could result in a lesser tax on the net_capital_gain such as where there is qualified 5-year gain provided that an election under sec_646 is properly made with respect to the trust and such election has not ceased to apply we conclude that the tax_rate imposed upon the trust other than net capital_gains will be the lowest rate under sec_1 taking into account all relevant provisions of the code including sec_1 additionally we conclude that the tax imposed on the net_capital_gain of the trust taking into account the provisions of sec_1 is at the rate_of_tax that would apply to such gain if the trust were subject_to a tax on its other taxable_income at only the lowest rate specified in sec_1 taking into account all relevant provisions of the code including sec_1 accordingly based solely on the facts submitted and the representations made in this ruling_request and viewed in light of the applicable law and regulations we rule as follows conclusion sec_1 the trust will be classified as a_trust for federal tax purposes and is not an association or a partnership and is a separate_entity for federal tax purposes sec_301_7701-4 the income_tax treatment of the trust will be governed by sec_646 for any taxable years for which the trust has a sec_646 election in effect sec_646 neither x nor any other person will be treated for federal_income_tax purposes as the owner of the trust or any portion of the trust under current sec_673 through for any taxable years for which the trust does not have a sec_646 election in effect eg after the sunset of sec_646 no amount will be included in the gross_income of x’s shareholders or trust’s beneficiaries when x contributes property including cash to the trust sec_646 x’s contributions to the trust will not constitute gross_income to the trust x will recognize gain on any property including ancsa land contributed to the trust that has a fair_market_value in excess of its basis in an amount equal to the excess of the property’s fair_market_value over its adjusted_basis for x sec_311 the basis of such property in the hands of the trust will be equal to its plr-143287-06 fair_market_value on the day the property is contributed to the trust sec_301 the trust’s holding_period for the property will begin on the day the trust receives the property cf sec_1223 except as provided above in ruling property transferred to the trust will be treated as property transferred to the trust subject_to sec_1015 so that x’s basis in such property will carry over to the trust sec_1015 additionally the trust’s holding_period will include the period for which x held those assets sec_1223 an x shareholder’s basis in x stock will not be reduced by reason of the contributions made to the trust sec_646 the sunset of sec_646 will not be treated as causing a taxable_distribution from x to the trust or its beneficiaries or to x’s shareholders with respect to any contributions made by x to the trust during any years for which the trust has a valid sec_646 election in effect the tax_rate imposed upon the trust’s income other than net capital_gains will be the lowest rate under sec_1 taking into account all relevant provisions of the code including sec_1 tax imposed on the net_capital_gain of the trust taking into account the provisions of sec_1 will be at the rate_of_tax that would apply to such gain if the trust were subject_to a tax on its other taxable_income at only the lowest rate specified in sec_1 taking into account all relevant provisions of the code including sec_1 except as specifically set forth above we express or imply no opinion as to the federal tax consequences of the transaction described above under any other provisions of the code additionally with the exception of ruling sec_1 and the above rulings are conditioned upon an election under sec_646 having been properly made with respect to the trust and such election remaining in effect and not ceasing to apply under a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representatives plr-143287-06 this ruling is directed only to the taxpayer who requested it according to ' k this ruling may not be used or cited as precedent s sincerely james a quinn senior technician reviewer acting branch office of associate chief_counsel passthroughs and special industries enclosure copy of this letter for ' purposes
